Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors National Research Corporation: We consent to the incorporation by reference in the registration statements (File Nos.333-52135, 333-52143, 333-120530, 333-137763, 333-137769 and 333-173097) on FormsS-8 and (File Nos.333-120529 and 333-183660) on FormsS-3 of National Research Corporation of our reports dated March1, 2013, with respect to the consolidated balance sheets of National Research Corporation and subsidiary as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2012, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2012, which reports appear in the December31, 2012 annual report on Form10-K of National Research Corporation. /s/ KPMG LLP Lincoln, Nebraska March1, 2013
